DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 11/29/2021. Claims 1, 3, 4, 8, 11, 13, 14, 18 and 20 have been amended. Claims 2, 7, 12 and 17 have been canceled. Claims 1, 3-6, 8-11, 13-16 and 18-20 are currently pending.

Response to Amendment/Arguments
Applicant’s amendments/remarks filed on 11/29/2021, with respect to the previous 35 U.S.C 101 of claim 1 has been considered and have been found persuasive. Applicant has amended claim 1 thereby rendering previous rejection moot. Therefore, the 35 U.S.C 101 rejection has been withdrawn.  
Applicant’s amendments/remarks filed on 11/29/2021, with respect to the previous 35 U.S.C. 103 of claim 1 has been considered are persuasive.  Therefore, the rejection has been withdrawn. The amendments have changed the scope of the claims and upon further consideration, a new ground(s) of rejection is made in view of Smith et al., US 20100052991 A1, in view of Duggan et al., US 20150248797 A1, and in view of Kim et al., US 20170083796 A1 to teach the amended language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 11, 13, 15, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 20100052991 A1, in view of Duggan et al., US 20150248797 A1, and in view of Kim et al., US 20170083796 A1, hereinafter referred to as Smith, Duggan and Kim, respectively.
Regarding claim 1, Smith discloses a computer-implemented method for positioning a terminal device, comprising: 
acquiring, by a positioning device, a set of preliminary positions associated with the terminal device (a processor for receiving one or more of the first pluralities of measurements and one or more of the second pluralities of measurements from the plurality of objects, and generating a position location for each one or more of the plurality of objects, i.e. terminal device, in accordance with the received first pluralities of measurements and the respective received second plurality of measurements – See at least ¶12); 
acquiring, by the positioning device, a base map corresponding to the preliminary positions associated with the terminal device (One or more sensors may be deployed throughout the space to monitor the environment and provide feedback to what may be referred to as a "positioning engine", which may be a central or distributed computing resource for receiving feedback from one or more sensors and maintaining a mapping of the environment, referred to as a "mapped space." An object to be located transmits information comprising one or more measurements to the positioning engine, which projects the object information onto the mapped space and determines the object's location therefrom – See at least ¶45).

Smith fails to explicitly disclose determining, by the positioning device, a position of the terminal device using a neural network model based on the preliminary positions associated with the terminal device and the base map.
However, Duggan teaches determining, by the positioning device, a position of the terminal device using the trained neural network model based on the preliminary positions associated with the terminal device and the base map (a neural network real time location system (RTLS) for revised real time location determination of at least one object comprising a map representing a location environment; at least one tag located within the location environment; a neural network, i.e. trained neural network, to process a location of the at least one tag located within the location environment, the neural network trained with wireless RF data from the at least one tag and corresponding locations of the at least one tag – See at least ¶12).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith and include the feature of determining, by the positioning device, a position of the terminal device using a neural network model based on the preliminary positions associated with the terminal device and the base map, as taught by Duggan, to accurately compute the location of a terminal device.

The combination of Smith and Duggan fails to explicitly disclose generating an image based on coordinates of a plurality of training positions associated with an existing device and respective position values corresponding to the plurality of training positions; training a neural network model using at least one set of training parameters represented by the image.
However, Kim teaches:
generating an image based on coordinates of a plurality of training positions associated with an existing device and respective position values corresponding to the plurality of training positions (The image recognition method may further include, before performing the acquisition of the input image by the first convolutional neural network, controlling the first convolutional neural network to learn a weight of the first convolutional neural network by using learning data including a plurality of sets of a training image and a correct answer image, the training image including a recognition target, the correct answer image including the training image and coordinates of two vertices on a diagonal of a rectangle surrounding the recognition target – See at least ¶61); 
training a neural network model using at least one set of training parameters represented by the image (Training image including a recognition target, the correct answer image including the training image and coordinates of two vertices on a diagonal of a rectangle surrounding the recognition target. For example, the learning may include controlling a second convolutional neural network to output a value indicating a location of the recognition target in the training image included in the learning data – See at least ¶61 and 62).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system. Kim teaches image recognition device, specifically, to training a neural network model using at least one set of training parameters represented by the image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Duggan and include the feature of generating an image based on coordinates of a plurality of training positions associated with an existing device and respective position values corresponding to the plurality of training positions; training a neural network model using at least one set of training parameters represented by the image, as taught by Kim, to accurately compute the location of a terminal device.


Regarding claim 3, Smith fails to explicitly disclose2Preliminary Amendment Attorney Docket No.: 20615-DO19US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/098347)Page 3 of 9a benchmark position of the  existing device; and the plurality of training positions associated with the existing device.
However, Duggan teaches:
a benchmark position of the existing device (RTLS tags 105 are associated with objects/individuals and exist at locations within the environment – See at least ¶30 and FIG. 1); and 
the plurality of training positions associated with the existing device (For another embodiment, the step of producing a revised location comprises training a neural network; and the revised location determination is calculated by the neural network – See at least ¶11).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith and include the feature of a benchmark position of an existing device; and a plurality of training positions associated with the existing device, as taught by Duggan, to accurately compute the location of a terminal device.

Regarding claim 5, Smith discloses wherein the plurality of training positions associated with the existing device comprise hypothetical positions for each access point (AP) scanned by the existing device (In this example object 170 communicates with Access Point (AP) 180B over wireless link 190B. Access points are well known in the art. In the example embodiment, Wireless Local Access Network (WLAN) may be deployed – See at least ¶48).

Regarding claim 6, Smith discloses wherein each set of the at least one set of training parameters further comprises a position value corresponding to each training position associated with the existing device, wherein3Preliminary Amendment Attorney Docket No.: 20615-DO19US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/098347)Page 4 of 9the position value corresponding to each training position of the plurality of training position is incremented when a first hypothetical position of a first AP overlaps a second hypothetical position of a second AP (A neural network is a software algorithm that computes an output value from one or more input values. The computation function is determined (or learned) from a set of training data. The training data consists of input values with a corresponding correct output value. In an example embodiment, the input data consists of RSSI data from network monitors and the output value is the location of the network monitor – See at least ¶162).

Regarding claim 8, Smith fails to explicitly disclose wherein the plurality of training positions associated with the existing device are mapped to pixels of the image, and the position values corresponding to the plurality of training positions are converted to pixel values of the pixels.
However, Duggan teaches wherein the plurality of training positions associated with the existing device are mapped to pixels of the image, and the position values corresponding to the plurality of training positions are converted to pixel values of the pixels (The creation of the data derived from the floor maps is performed, for example, by running a generateDerivative.m script. For embodiments, this script has configuration file named with the following structure – See at least ¶51 and 52).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith and include the feature of wherein the plurality of training positions associated with the existing device are mapped to pixels of the image, and the position values corresponding to the plurality of training positions are converted to pixel values of the pixels, as taught by Duggan, to accurately compute the location of a terminal device.

Regarding claim 10, Smith discloses wherein the benchmark position is determined according to Global Positioning System (GPS) signals received by the existing device (Satellite tracking systems, such as the Global Positioning System (GPS), and others, may be used to provide location determination around the globe – See at least ¶6).

Regarding claim 11, Smith discloses a system for positioning a terminal device, comprising: 
a memory configured to store a neural network model (Processor 660 is shown connected with memory 670, which may be used for storing data as well as instructions for performing the various procedures and methods described herein – See at least ¶96); 
Access point 180B communicates with positioning engine 110 over network connection 160B. It will be clear to those of skill in the art that any number of wireless and wired networks may be deployed – See at least ¶50): 
acquire a set of preliminary positions associated with the terminal device (a processor for receiving one or more of the first pluralities of measurements and one or more of the second pluralities of measurements from the plurality of objects, and generating a position location for each one or more of the plurality of objects, i.e. terminal device, in accordance with the received first pluralities of measurements and the respective received second plurality of measurements – See at least ¶12), 
acquire a base map corresponding to the preliminary positions associated with the terminal device (One or more sensors may be deployed throughout the space to monitor the environment and provide feedback to what may be referred to as a "positioning engine", which may be a central or distributed computing resource for receiving feedback from one or more sensors and maintaining a mapping of the environment, referred to as a "mapped space." An object to be located transmits information comprising one or more measurements to the positioning engine, which projects the object information onto the mapped space and determines the object's location therefrom – See at least ¶45).


However, Duggan teaches a processor configured to determine a position of the terminal device using the trained neural network model based on the preliminary positions associated with the terminal device and the base map (processor – See at least ¶10. a neural network real time location system (RTLS) for revised real time location determination of at least one object comprising a map representing a location environment; at least one tag located within the location environment; a neural network to process a location of the at least one tag located within the location environment, the neural network trained with wireless RF data from the at least one tag and corresponding locations of the at least one tag – See at least ¶12).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith and include the feature of a processor configured to determine a position of the terminal device using the neural network model based on the preliminary positions associated with the terminal device and the base map, as taught by Duggan, to accurately compute the location of a terminal device.

The combination of Smith and Duggan fails to explicitly disclose generating an image based on coordinates of a plurality of training positions associated with an 
However, Kim teaches:
generating an image based on coordinates of a plurality of training positions associated with an existing device and respective position values corresponding to the plurality of training positions (The image recognition method may further include, before performing the acquisition of the input image by the first convolutional neural network, controlling the first convolutional neural network to learn a weight of the first convolutional neural network by using learning data including a plurality of sets of a training image and a correct answer image, the training image including a recognition target, the correct answer image including the training image and coordinates of two vertices on a diagonal of a rectangle surrounding the recognition target – See at least ¶61); 
training a neural network model using at least one set of training parameters represented by the image (Training image including a recognition target, the correct answer image including the training image and coordinates of two vertices on a diagonal of a rectangle surrounding the recognition target. For example, the learning may include controlling a second convolutional neural network to output a value indicating a location of the recognition target in the training image included in the learning data – See at least ¶61 and 62).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system. Kim teaches image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Duggan and include the feature of generating an image based on coordinates of a plurality of training positions associated with an existing device and respective position values corresponding to the plurality of training positions; training a neural network model using at least one set of training parameters represented by the image, as taught by Kim, to accurately compute the location of a terminal device.

Regarding claim 13, Smith fails to explicitly disclose2Preliminary Amendment Attorney Docket No.: 20615-DO19US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/098347)Page 3 of 9a benchmark position of an existing device; and the plurality of training positions associated with the existing device.
However, Duggan teaches:
a benchmark position of an existing device (RTLS tags 105 are associated with objects/individuals and exist at locations within the environment – See at least ¶30 and FIG. 1); and 
the plurality of training positions associated with the existing device (For another embodiment, the step of producing a revised location comprises training a neural network; and the revised location determination is calculated by the neural network – See at least ¶11).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system.


Regarding claim 15, Smith discloses wherein the plurality of training positions associated with the existing device comprise hypothetical positions for each access point (AP) scanned by the existing device (In this example object 170 communicates with Access Point (AP) 180B over wireless link 190B. Access points are well known in the art. In the example embodiment, Wireless Local Access Network (WLAN) may be deployed – See at least ¶48).

Regarding claim 16, Smith discloses wherein each set of the at least one set of training parameters further comprises a position value corresponding to each training position associated with the existing device, wherein3Preliminary Amendment Attorney Docket No.: 20615-DO19US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/098347)Page 4 of 9the position value corresponding to each training position of the plurality of training position is incremented when a first hypothetical position of a first AP overlaps a second hypothetical position of a second AP (A neural network is a software algorithm that computes an output value from one or more input values. The computation function is determined (or learned) from a set of training data. The training data consists of input values with a corresponding correct output value. In an example embodiment, the input data consists of RSSI data from network monitors and the output value is the location of the network monitor – See at least ¶162).

Regarding claim 18, Smith fails to explicitly disclose wherein the plurality of training positions associated with the existing device are mapped to pixels of the image, and the position values corresponding to the plurality of training positions are converted to pixel values of the pixels.
However, Duggan teaches wherein the plurality of training positions associated with the existing device are mapped to pixels of the image, and the position values corresponding to the plurality of training positions are converted to pixel values of the pixels (The creation of the data derived from the floor maps is performed, for example, by running a generateDerivative.m script. For embodiments, this script has configuration file named with the following structure – See at least ¶51 and 52).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith and include the feature of wherein the plurality of training positions associated with the existing device are mapped to pixels of the image, and the position values corresponding to the plurality of training positions are converted to pixel values of the pixels, as taught by Duggan, to accurately compute the location of a terminal device.

Regarding claim 20, Smith discloses a non-transitory computer-readable medium that stores a set of instructions, when executed by at least one processor of a positioning system, cause the positioning system to perform a method for positioning a terminal device, the method comprising: 
acquiring, by a positioning device, a set of preliminary positions associated with the terminal device (a processor for receiving one or more of the first pluralities of measurements and one or more of the second pluralities of measurements from the plurality of objects, and generating a position location for each one or more of the plurality of objects, i.e. terminal device, in accordance with the received first pluralities of measurements and the respective received second plurality of measurements – See at least ¶12); 
acquiring, by the positioning device, a base map corresponding to the preliminary positions associated with the terminal device (One or more sensors may be deployed throughout the space to monitor the environment and provide feedback to what may be referred to as a "positioning engine", which may be a central or distributed computing resource for receiving feedback from one or more sensors and maintaining a mapping of the environment, referred to as a "mapped space." An object to be located transmits information comprising one or more measurements to the positioning engine, which projects the object information onto the mapped space and determines the object's location therefrom – See at least ¶45).


However, Duggan teaches determining, by the positioning device, a position of the terminal device using a neural network model based on the preliminary positions associated with the terminal device and the base map (For another embodiment, the step of producing a revised location comprises training a neural network; and the revised location determination is calculated by the neural network – See at least ¶11. A neural network real time location system (RTLS) for revised real time location determination of at least one object comprising a map representing a location environment; at least one tag located within the location environment; a neural network to process a location of the at least one tag located within the location environment, the neural network trained with wireless RF data from the at least one tag and corresponding locations of the at least one tag – See at least ¶12).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith and include the feature of determining, by the positioning device, a position of the terminal device using a neural network model based on the preliminary positions associated with the terminal device and the base map, as taught by Duggan, to accurately compute the location of a terminal device.


However, Kim teaches:
generating an image based on coordinates of a plurality of training positions associated with an existing device and respective position values corresponding to the plurality of training positions (The image recognition method may further include, before performing the acquisition of the input image by the first convolutional neural network, controlling the first convolutional neural network to learn a weight of the first convolutional neural network by using learning data including a plurality of sets of a training image and a correct answer image, the training image including a recognition target, the correct answer image including the training image and coordinates of two vertices on a diagonal of a rectangle surrounding the recognition target – See at least ¶61); 
training a neural network model using at least one set of training parameters represented by the image (Training image including a recognition target, the correct answer image including the training image and coordinates of two vertices on a diagonal of a rectangle surrounding the recognition target. For example, the learning may include controlling a second convolutional neural network to output a value indicating a location of the recognition target in the training image included in the learning data – See at least ¶61 and 62).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Duggan and include the feature of generating an image based on coordinates of a plurality of training positions associated with an existing device and respective position values corresponding to the plurality of training positions; training a neural network model using at least one set of training parameters represented by the image, as taught by Kim, to accurately compute the location of a terminal device.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 20100052991 A1, in view of Duggan et al., US 20150248797 A1, in view of Kim et al., US 20170083796 A1, as applied to claims 3 and 13 above, and further in view of Sameer, US 20200035004 A1, hereinafter referred to as Smith, Duggan, Kim and Sameer, respectively.
Regarding claim 4, the combination of Smith, Duggan and Kim fails to explicitly disclose a training base map determined according to the plurality of training positions associated with the existing device; and identity information of the existing device, wherein the training base map comprises information of buildings and roads.  
However, Sameer teaches a training base map determined according to the plurality of training positions associated with the existing device; and identity information One common example of a map used for navigation or other purposes provides a birds eye view of a plurality of buildings, roadways and other features. In such maps, the buildings are generally represented by two-dimensional (2D) footprints, at least some of which have a size and shape that is proportional to the size and shape of the respective buildings – See at least ¶3. Deep learning techniques and/or artificial intelligence techniques – See at least ¶5. A map generation system, method and computer program product are provided in accordance with an example embodiment in order to generate a shadow layer from a raster image that more accurately represents the shadows of one or more buildings – See at least ¶6).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system. Kim teaches image recognition device, specifically, to training a neural network model using at least one set of training parameters represented by the image. Sameer teaches map generation for generating an accurate building shadow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith, Duggan and Kim and include the feature of a training base map determined according to the plurality of training positions associated with the existing device; and identity information of the existing device, wherein the training base map comprising information of buildings and roads, as taught by Sameer, to accurately compute the location of a terminal device.

Regarding claim 14, the combination of Smith, Duggan and Kim fails to explicitly disclose a training base map determined according to the plurality of training positions associated with the existing device; and identity information of the existing device, wherein the training base map comprises information of buildings and roads.  
However, Sameer teaches a training base map determined according to the plurality of training positions associated with the existing device; and identity information of the existing device, wherein the training base map comprises information of buildings and roads (One common example of a map used for navigation or other purposes provides a birds eye view of a plurality of buildings, roadways and other features. In such maps, the buildings are generally represented by two-dimensional (2D) footprints, at least some of which have a size and shape that is proportional to the size and shape of the respective buildings – See at least ¶3. Deep learning techniques and/or artificial intelligence techniques – See at least ¶5. A map generation system, method and computer program product are provided in accordance with an example embodiment in order to generate a shadow layer from a raster image that more accurately represents the shadows of one or more buildings – See at least ¶6).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system. Kim teaches image recognition device, specifically, to training a neural network model using at least one set of training parameters represented by the image. Sameer teaches map generation for generating an accurate building shadow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith, Duggan and Kim .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 20100052991 A1, in view of Duggan et al., US 20150248797 A1, in view of Kim et al., US 20170083796 A1, in view of Sameer, US 20200035004 A1, as applied to claims 4 and 14 above and further in view of Youjin et al., CN107037399 A1, hereinafter referred to as Smith, Duggan, Kim, Sameer and Youjin, respectively.
	Regarding claim 9, the combination of Smith, Duggan, Kim and Sameer fails to explicitly disclose wherein the identity information of the existing device identifies that the existing device is a passenger device or a driver device.
	However, Youjin teaches wherein the identity information of the existing device identifies that the existing device is a passenger device or a driver device (When parking the vehicle at a certain parking space, record the position of the parking space as P 0, collect a row vector of the RSS data with the same structural characteristics as each row of the matrix R in the step 1), and store the row vector in the row Vector V. This process can be done with the mobile terminal device (mobile app) held by the crew, i.e. driver – See at least brief description paragraph).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system. Kim teaches image recognition device, specifically, to training a neural network model using at least one set 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith, Duggan, Kim and Sameer and include the feature of wherein the identity information of the existing device identifies that the existing device is a passenger device or a driver device, as taught by Youjin, to accurately compute the location of a terminal device.

Regarding claim 19, the combination of Smith, Duggan, Kim and Sameer fails to explicitly disclose wherein the identity information of the existing device identifies that the existing device is a passenger device or a driver device.
	However, Youjin teaches wherein the identity information of the existing device identifies that the existing device is a passenger device or a driver device (When parking the vehicle at a certain parking space, record the position of the parking space as P 0, collect a row vector of the RSS data with the same structural characteristics as each row of the matrix R in the step 1), and store the row vector in the row Vector V. This process can be done with the mobile terminal device (mobile app) held by the crew, i.e. driver – See at least brief description paragraph).
Smith discloses a wireless position location and tracking system. Duggan teaches a real-time wireless object location tracking and system. Kim teaches image recognition device, specifically, to training a neural network model using at least one set of training parameters represented by the image. Sameer teaches map generation for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith, Duggan, Kim and Sameer and include the feature of wherein the identity information of the existing device identifies that the existing device is a passenger device or a driver device, as taught by Youjin, to accurately compute the location of a terminal device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/M.M.K./Examiner, Art Unit 3662